Citation Nr: 0428008	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-01 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for fatigue and memory 
loss due to undiagnosed illness.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for muscle twitching due 
to undiagnosed illness.  

3.  Entitlement to service connection for a skin disorder due 
to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1987 to August 1991, including service in Southwest 
Asia during the Persian Gulf War.  These matters comes before 
the Board of Veterans' Appeals (Board) on appeal from a May 
2002 rating decision of the Houston Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for diarrhea due to undiagnosed illness, rated 10 
percent; and denied service connection for fatigue and memory 
loss, muscle twitching, and a skin disorder, each claimed due 
to undiagnosed illness.  In his notice of disagreement with 
the decision, the veteran expressly limited his appeal to the 
issues of entitlement to service connection for fatigue and 
memory loss, muscle twitching, and a skin disorder.  
Accordingly, these are the only issues before the Board.  
This case was previously before the Board in December 2003, 
when it was remanded to afford the veteran the opportunity to 
appear for a video conference hearing before a Veterans Law 
Judge.  Such hearing was held before the undersigned in June 
2004.  The Board has characterized the issue of entitlement 
to service connection for fatigue and memory loss, and for 
muscle twitching (each due to undiagnosed illness) to reflect 
that there was a prior final decision on those claims (see 
September 1997 RO decision).  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Under Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) the Board may not provide VCAA notice 
on its own.

Here, the RO notified the veteran of the VCAA and VA's "duty 
to assist" in undated correspondence (which appears to have 
been mailed in early 2001) as it generally applies to claims 
for VA benefits.  However, the correspondence did not fulfill 
the requirement that VA must notify a claimant of the 
information and evidence necessary to substantiate his claim, 
and that such notice must indicate which portion of any such 
information or evidence is to be provided by the claimant and 
which portion must be provided by VA.  In particular, the 
undated correspondence did not adequately provide the 
information necessary to reopen a claim based on new and 
material evidence.  Although a November 2002 statement of the 
case (SOC) outlines the requirements for establishing direct 
service connection and the new and material evidence 
standard, the SOC does not specify which claim would be 
considered de novo, and which as a claim to reopen.  No 
document of record provides guidelines, specific to this 
case, of what information might serve to reopen the claims of 
service connection for fatigue and memory loss, and muscle 
twitching due to undiagnosed illness.  Additionally, there is 
no indication that the veteran was properly notified of the 
allocation of responsibility of the parties to identify and 
obtain additional evidence in order to substantiate a claim 
for new and material evidence, because VA has no 
responsibility to provide evidence in order to reopen a 
claim.  In short, VCAA notice here is insufficient under the 
guidelines of Quartuccio, supra.  Under the U.S. Court of 
Appeals for Veterans Claims and Federal Circuit cases cited 
above, the Board has no recourse but to remand the case for 
correction of notice deficiencies.  

Furthermore, the most recent medical evidence of record 
consists of VA outpatient records dated through February 
2002.  At the June 2004 hearing, the veteran reported that he 
was receiving medical treatment at the Frank Tejeda VA 
Outpatient Clinic, and those records have not yet been 
associated with the claims folder.  Where it is asserted that 
pertinent medical records exist and are in the Government's 
possession, such records are constructively of record.  
Finally, the disabilities at issue are such as to suggest 
ongoing treatment.  Reports of private treatment and/or 
additional VA medical records may contain pertinent 
information.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must ensure that all VCAA 
notice requirements are satisfied in 
accordance with the statutory provisions, 
implementing regulations, and all 
applicable interpretative Court 
decisions.  In addition to specifically 
notifying the veteran of what is needed 
to substantiate claims of service 
connection for fatigue and memory loss, 
muscle twitching, and a skin disorder, 
each due to undiagnosed illness; of what 
the evidence shows, and of his and VA's 
respective responsibilities in evidence 
development; he must be specifically 
notified of what is needed to reopen the 
claims of  service connection for fatigue 
and memory loss, and muscle twitching.  
The veteran should be given the 
opportunity to respond; and if he does, 
the RO should arrange for any further 
development suggested by his response.  

2.  The RO should ask the veteran to 
identify any VA and non-VA health care 
providers that have treated him for the 
disorders at issue from February 2002 to 
the present, then obtain complete records 
of such treatment from all sources 
identified.  Whether or not he responds, 
the RO should obtain any records of VA 
treatment (in particular, medical records 
from the Frank Tejeda VA Outpatient 
Clinic in San Antonio) that are not 
already associated with the claims file.  

3.  The RO should then review the matters 
on appeal.  If any remains denied, the RO 
should provide the veteran and his 
representative an appropriate 
supplemental SOC, and give them the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


